 

Case: 1:19-cv-08080 Document #: 42 Filed: 05/20/20 Page 1 of 12 PagelD #:151

t

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
WILLIAM S. DAVIS, )
)
Plaintiff, ) No. 1:19-cv-08080
)
V. ) Assigned Judge: Hon. Manish S. Shah
)
HOMETOWN NATIONAL BANK and _ )
EXPERIAN INFORMATION )
SOLUTIONS, INC., )
)
Defendants. )

FIRST AMENDED REQUEST TO ADMIT FACTS AND GENUINENESS OF
DOCUMENTS TO PLAINTIFF, WILLIAM S. DAVIS

WARNING: IF YOU FAIL TO SERVE THE RESPONSE REQUIRED BY RULE
216 WITHIN 28 DAYS AFTER YOU ARE SERVED WITH THIS DOCUMENT,
ALL THE FACTS SET FORTH IN THE REQUESTS WILL BE DEEMED TRUE
AND ALL THE DOCUMENTS DESCRIBED IN THE REQUETS WIL BE
DEEMED GENUINE.

Now comes certain Defendant, Hometown National Bank, by and through its
attorneys, Herbolsheimer, Duncan, Eiten, Hintz, and Klinefelter, P.C., William P. Hintz of
counsel, and hereby serves upon the Plaintiff, William S. Davis, the following Request to
Admit. Plaintiff is requested to respond to the request within 30 days.

1, Admit that the information in attached document with the control number
ending 43001 was accurate on the date it was submitted, June 26, 2018.

2. Admit that the information in the attached document with the control number

ending 49001 was accurate on the date it was submitted, September 26, 2018.
 

Case: 1:19-cv-08080 Document #: 42 Filed: 05/20/20 Page 2 of 12 PagelD #:152

3. Admit that the information in the attached document with the control number

ending 30102 was accurate on the date it was submitted, July 5, 2018.

4, Admit that the information in the attached document with the control number

ending 30101 was accurate on the date it was submitted, July 5, 2018.

5. Admit that the information in the attached document with the control number

ending 61079 was accurate on the date it was submitted, June 8, 2018.

Hometown National Bank,

SA:

Ofte of Its Attorneys

 

William P. Hintz
Attorney at Law
ARDC No. 6185407
Herbolsheimer, Duncan,

Eiten, Hintz, and Klinefelter, P.C.
654 First Street, Suite 400
LaSalle, IL 61301
Telephone: (815) 223-0111
whintz@hlhdr.com
 

E91 Experian Pkwy, Allen, TX.75013

FAX #:
Account Number: 26060000000010
Subscriber Code: Hometown National Bank/2109780

On the lines below, S indicates the element is the Same as in the

First Name: WILLIAM

Middie Name:
Last Name:

Generation Code:

Address: AY 8 WEAT,MENA,AR,71953

Prev First Name:
Prev Middle Name:
Prev Last Name:

Prev ion Code:

Prev. Address:

SSN:

DOB:

Telephone Number:
2™ Prev. Address: “
Consumer States/Comments:
Dispute Code 1:

Dispute Code 2:

FCRA
Information:

THIS PROPERTY WAS

Account
Status

84

MOP Cond./Cumm. Status

Interes
t Type T:

Compliance
Condition Code

Agency!D | Sec. Marketing Agency Account # Mortgage [D

Remarks: _

26-2007

D indicates it is

112:Consumer states inaccurate information. Provide or confirm

Opened

Date of Last
Payment

Closed

$14472

Control # : 2883636743001

FCRA Response Due Date: 06-29-2018

Response Date:

Response Code: account

account information was also

and U indicates it is Unknown.

3. [HAVE COURT DOCUMENTATION VERIFYING SAID

“Amount Past
Due

$14632

High Cr./Org. Credit Limit

$13373

Sch. Payment

09-29-2011 $161

Original Cr.
Class

Actual Payment

Deferred Start
Ind. Date

Spec. Balloon Date

Portfolio
Indicator

Purchased from/Sold to

DF Contact #: (815) 223-7300

 

Original Charge-Off
Amount

FCRA DOFD

Balloon Amount

 
 

 

   
 
  

Address:

     
   
   

SSN:
T N
ECOA/Consumer

 

SSN:
T
“ECOA/Consumer Information Indicator: /

     
  

      
 
  

    
 

Number:

 

Indicator: /

 

Associated HD

   
   

  

06-26-2018

  
   
  

Submitted By: chris wren

By submitting this ACDV, you certify that you have reviewed and considered all associated of the data in compliance with all legal requirements,

and your computer and/or manual records will be adjusted to reflect an

 
 

   
  

   

H

 
 

601 Experian Pkwy,Allen,TX,75013

     

    

FCRA Response Due Date: [0-05-2018

    

  
      
  

FAX #:
Account Number, 600011340000000050
Subscriber Code: Hometown National Bank/2109780

Response Date:
Response Code:

       

    
   
 
  

  
     

account

    

account information was also

 

         

and U indicates it is Unknown.

 

D indicates it is

  

element is the Same as in the

   

On the lines below, S indicates the

    
 

First Name: WILLIAM

  
 
 
 

Middle Name:

 

DAVIS

  
 
 

Last Name:

  
 
 
 

Generation Code:

 

 

3705 W HIGHWAY 8,MENA,AR,71953

  
 

   

Address:

Prev First Name:

 
 
   
 
 

Prey Middle Name:

Prev Last Name:

 
 
   
 
 

Prev Generation Code:

   

Prev. Address:

  
 
  

SSN:
DOB:
Telephone Number:

  
 
      
  
  

2" Prev. Address: a

Consumer States/Comments:
Dispute Code 1: 106:Disputes presen/previous Account Status/Payment Rating/

 
  
 

    

Rating and Account History.

   
 
 
  

Dispute Code 2:

 
   
     

FCRA Relevant

. NEVER LATE/CURR
Information:

  

      

   
     
  
  

 

Original Charge-Off
Amount

     

  

     
 

Amount Past
Due

$63289

  

Credit Limit

    
    
     

 

  

High Cr./Org.

        
    

  
 

Account Opened

Status
84

 

MOP Cond/Cumm. Status

 

  

$84500

      
      
  
   

  

-23-2005 $110209

 

   

       
 

    

  

Date of Last FCRA DOFD

Payment

 
 
 

   

Sch, Payment

  

Interes
t Type

Account
Type

         

T:

      
   
  

 

08-08-2011 $843

 

26

 
   

 
      

Deferred Start
Date

    

Balloon Date Balloon Amount

     

Original Cr. Spec.

Class

  

       
  

Compliance
Condition Code

Ind.

  

Original

 
    
   

 

   
 

  
    
  

 
 
   

Portfolio
Indicator

 
  

Purchased from/Sold to

 
  

Actual Payment

     

Sec. Marketing Agency Account # Mortgage ID

   

 

Agency ID

 

    

DF Contact #: (815) 220-2221

 
 

Remarks:

 

 
 

    
  

 

Address:

 

Address:

      
   

SSN:
T N
ECOA/Consumer

 

SSN:
T
ECOA/Consumer Information Indicator: /

          
   

 

Number:

 
 

Indicator: /

      
     
  
  
 
  

 

      

   

#4

 

#2

 

Access Indicators: #1

 

Associated
Date: 09-26-2018

- Submitted By: chris wren

By submitting this ACDV, you certify that you have reviewed and considered all associated of the data in compliance with all legal requirements,

and your computer and/or manual records will be adjusted to reflect an

 
 

1550 Peachtree S

FAX 4: FCRA Response Due Date: 07-05-2018

Account Number: 26060000000010
Subscriber Code: Hometown National Bank/559BB07406

Response Date:

Response Code: account

account information was also

On the lines below, S indicates the element is the Same as in the D indicates it is Dt and U indicates it is Unknown.
First Name: WILLIAM

Middle Name:
Last Name:

Generation Code:

Address: AY 8 W,MENA,AR,71953

Prev First Name:

Prev Middle Name:
Prev Last Name:

Prev Generation Code:

Prev. Address: 2315 IST ST,PERU,IL,61354

SSN:

DOB;

Telephone Number:

2" Prev. Address: 135 WALKER FARM LN,MENA,AR,71953

Consumer States/Comments:

Dispute Code I: 106:Disputes present/previous Account Status/Payment Rating/, Rating and Account History.

Dispute Code 2:

FCRA Relevant
Information: IMAGE ATTACHED

Amount Past . ae Original Charge-Off
High Cr./Org. Credit Limit Amount

Account MOP Cond./Cumm. Status Opened D
ne

Status
84 2007 $14472 $14632 $13373

Date of Last FCRA DOFD

Account Interes Pott.
Sch. Payment
Payment

Type t Type T

08 M 09-01-2011 $161 09-01-2011

Original Cr. Spec. Deferred Start Balloon Date Balloon Amount

Compliance Original
Condition Code nema Ind. Date

Agency ID | Sec. Marketing Agency Account # Mortgage ID Actual Payment porto Purchased from/Sold to

Remarks:
DF Contact #: (815) 220-2221

 

 
 

   
 
 

Name:

    

Address:

     
   
  

SSN:
T
ECOA/Consumer

SSN:
T
ECOA/Consumer Information indicator: /

    
 

 
    

Number:

 
 

Indicator: /

 
   
     

       
 
  
 
 

#4

 

Associated Access #2

 

Submitted By: chris wren Date: 07-05-2018

By submitting this ACDV, you certify that you have reviewed and considered. all associated of the data in compliance with all legal requirements,

oted.

   

and your computer and/or manual records will be adjusted to reflect any

 
1550 Peachtree GA,30309

FCRA Response Due Date: 07-05-2018

FAX #:
Account Number: 600011340000000050 Response Date:
Response Code:

Subscriber Code: Hometown National Bank/559BB07406
account information was also
and U indicates it is Unknown.

account

On the lines below, S indicates the element is the Same as in the D indicates it is
First Name: WILLIAM

Middle Name:

Last Name:

Generation Code:

Address: 3705 HIGHWAY 8 W,MENA,AR,71953

Prev First Name:

Prev Middle Name:
Prev Last Name:

Prev Generation Code:

Prev. Address: 2315 IST ST,PERU,IL,61354

SSN:
DOB:

Telephone Number:
2" Prev. Address: 135 WALKER FARM LN,MENA,AR,71953

 

 

Consumer States/Comments:
Dispute Code I: 106:Disputes present/previous Account Status/Payment Rating/. . Rating and Account History.

Dispute Code 2:

FCRA Relevant
information: IMAGE ATTACHED

Amount Past . epicg Original Charge-Off
High Cr./Org. Credit Limit Amount

Account MOP Cond./Curmm, Status Opened D
ue

Status
84 23-2005 $108985 $60899 $84500

Date of Last FCRA DOFD

Account nteres Port.
Sch. Payment
Payment

Type tType | T:
03-01-2012

08 M 08-01-2011 $843

Compliance Original Cr. Spec. Deferred Start
Condition Code Class Ind. Date Balloon Date Balloon Amount

Portfolio Purchased from/Sold to

Actual Payment Indicator

Agency 1D | Sec. Marketing Agency Account # Mortgage ID

\

DF Contact #: (815) 220-2221

Remarks: FREDDIE MAC ACCOUNT

 

 
 

 

 

 

Address:

  
  
  
  
  
    
  
  
 
  

SSN:
T
ECOA/Consumer

 

SSN:
T
ECOA/Consumer Information Indicator: /

   
  

 

Number:

     
 

Indicator:

   

       

#4

#1 #2

 

Access Indicators:

 

Associated

 

Submitted By: chris wren Date: 07-05-2018

By submitting this ACDV, you certify that you have reviewed and considered ail associated of the data in compliance with all legal requirements,

noted.

   

and your computer and/or manual records will be adjusted to reflect any

 
 

 

  
        

1550 Peachtree St/Atlanta,GA 30309

     

999981 1079

   
  
 

FCRA Response Due Date: 06-29-2018

 
   
  

    

FAX #:
Account Number:
Subscriber Code:

   
     
  

Response Date:
Response Code:

    
 

 

26060000000010
Hometown National Bank/559BB07406

 
  

U indicates it is Unknown.

    
 
 

D indicates it is

 

element is the Same as in the

 

On the Iines below, S indicates the

  
  
 
 

First Name: WILLIAM

 

Middie Name:

 
 
   
 
 

Last Name:

Generation Code:

 
 
  

 

AY & W,MENA,AR,71953

   
 
 

Address:

  

Prev First Name:

 
 
   
 
 

Prev Middle Name:

 
 
 

Prev Last Name:

Prev Generation Code:

 
 
  

     
 

Prev. Address: 2315 IST ST,PERU,IL,61354

  
 

SSN:
DOB:

Telephone Number: :
2™ Prev. Address: 135 WALKER FARM LN,MENA,AR, 71953

Consumer States/Comments:
Dispute Code I: 106:Disputes present/previous Account Status/Payment Rating/Account History. Verify Account Status, Payment Rating and Account History.

   
  
 

 
 

  
 

  
      
 
 
 

Dispute Code 2:

 

  
 

FCRA Relevant
{nformation:

  

    

 

     

Original Charge-Off
Amount

   

Amouat Past
Due

$14632

     
 

Credit Limit

   

  
 

High Cr./Org.

  
 

 
  

Balance

 

A t
court Date Opened

Status
84

   

Cond/Cumm. Status

         

               

$13373

    
  

 

10-26-2007 $14472

   

  
  
    
  
 
     
     
 

       
  

  

 
   
  
  

 
 
   
  
  

 

     
        

 

   

Date of
A t Interes
ceount a Account Date Closed Date of Last Sch. Payment FCRA DOFD
Type t Type : Payment
Information

 

09-01-2011

         

 

09-01-2011 $161

05-31-2018

      
 

08

       

         

         
     

Deferred Start
Date

    

Balloon Amount

  

Original Cr. Spec. Balloon Date

     
 

           

Compliance
Condition

Original Cr. N.
riginal Cr. Name Ind.

     
  

  

     
  
 

Portfolio
Indicator

Purchased from/Sold to

 
  

   
  

  

 
   

Actual Payment

  

Mortgage ID

     

 

Agency ID | Sec. Marketing Agency Account #

 

   

DF Contact #:

  

Remarks:

 

 

 
 

 

 

Pres CUR OLE Lae ea nan ee

 

Bae OTe Eat OU LLL oie eee

     

 
 
  

 

 

 

Address: Address:
SSN: DOB: SSN: DOB:
Telephone Number: Telephone Number:

 

 

ECOA/Consumer Information Indicator: /
HEE x cM EE RKeEELEESUataA ; :
Associated Images:

    
 

Image Access Indicators:

Submitted By: BATCH BATCH

By submitting this ACDV, you certify that you have reviewed and considered all associated Images, you have verified the accuracy of the data in compliance with all legal re

and your computer and/or manual records will be adjusted to reflect any changes noted.

   
 

81789014

 
 
   
 

 

Tel#; (866) 696-7227

ECOA/Consumer Information Indicator: /

 
   
  

 

 

     

Date: 06-08-2018

  
 

quirements,

 

 
 
